Citation Nr: 1114764	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, as the Board will analyze the Veteran's current claim under this framework and has recharacterized the service connection claim as entitlement to an acquired psychiatric disability, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2010).  Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) (2010) by evidence of continuity of symptomatology.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d) (2010).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  38 C.F.R. § 4.125(a) (2010) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence (1) that the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  To satisfy the second requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that (1) there was no increase in disability during service or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

In November 2005, the Veteran filed his claim for service connection for PTSD.  At that time, he also indicated that he had received psychiatric treatment at the Madison, Wisconsin VA Medical Center (VAMC) and the Rockford, Illinois VA Outpatient Clinic (OPC) over the prior 20 years.  An April 1998 record from Rockford OPC indicates that the Veteran transferred his care from North Chicago VAMC where he had been seen for several years for the treatment of anxiety.  The Veteran's application for pension received in June 1990 noted treatment at Madison Vet Center from 1986.  

The record includes VA treatment records from Rockford OPC from December 1988 to April 2009, from Madison VAMC Mental Health Clinic dated from April 2000 to March 2003, from North Chicago VAMC dated between September 1996 and December 1997.  Thus, the Board finds that attempts should be made to obtain any VA treatment records from Rockford OPC prior to 1988 and since May 2009, from Madison VAMC prior to April 2000 and from April 2003, from North Chicago VAMC prior to September 1996, and from the Madison Vet Center from 1986 to the present. 

The record also indicates that the Veteran received treatment from the Winnebago Mental Health Clinic, the Janet Wattles Mental Health Center, and Singer Mental Health Center since early 1970s.  At this time, the record includes a May 1972 record from Singer Zone Center for inpatient treatment from April 5, 1972 to May 17, 1972 and an April 1986 letter which notes that the Veteran had been a patient at the Wattles MHC since 1975.  As the Janet Wattles facility still exists, it is the Board's opinion that an attempt should be made to secure authorization to obtain records from Wattles MHC from 1975 to the present.  

Further, the Veteran's service treatment and personnel records note that the Veteran suffered from moderate anxiety reaction and describe deficiencies in his performance due to his being immature, having trouble controlling his emotions, and having difficulty getting along with others.  The record includes current diagnoses of somatization disorder versus somatoform disorder, delusional disorder, hypochondriasis, rule out major depressive disorder with anxiety as well as borderline personality disorder, histrionic, narcissistic.  As there is evidence of anxiety problems in service, evidence of inpatient treatment for a psychiatric disorder as early as 1972, and an indication in VA medical records of a current psychiatric condition, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to establish whether or not the Veteran has a current psychiatric disability related to his active military service.  38 C.F.R. § 3.159(c)(4). 
 
 Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric disorders that is not evidenced by the current record.   If so, the Veteran should be provided with the necessary authorizations form for the release of any treatment records not currently on file including forms to obtain records from the Janet Wattles Center from 1975 to the present.  These records, as well as VA treatment records from Rockford OPC prior to 1988 and since May 2009; Madison VAMC prior to April 2000 and since April 2003; North Chicago VAMC prior to September 1996; and Madison Vet Center from 1986 to the present should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current psychiatric disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all psychiatric disorders and answer the following questions with regard to each disorder:

a) Is there clear and unmistakable evidence (evidence that is obvious and manifest) that such psychiatric disorder existed prior to service?  Please identify any such evidence with specificity.  

b) If there is clear and unmistakable evidence that a psychiatric disorder existed prior to service, (i) is there  clear and unmistakable evidence that such psychiatric disorder did not increase in severity beyond the natural progression of the disease during service or (ii) is there clear and unmistakable evidence that any increase in disability was "due to the natural progression" of the disease?  Please identify any such evidence with specificity. 

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  In addition, a condition that worsened during service and then improved due to in-service treatment to the point that it was no more disabling than it was at induction is analogous to a condition that has flared up temporarily.
  
c) If the answer to either question a or b is no, then the examiner is asked to determine whether it is at least as likely as not that such psychiatric disorder is related to the symptoms documented during the Veteran's active duty service.  If so, the examiner is asked to elaborate as to how such psychiatric disorder is related to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


